Citation Nr: 1526602	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied service connection for a bilateral foot condition and a bilateral knee condition.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding appears in the claims file.

In October 2012, the Board granted service connection for a bilateral knee condition and remanded the claim for a VA examination to consider the etiology of the Veteran's current bilateral foot disorder.  The Veteran was afforded an examination in March 2013.  The Board finds that an addendum opinion is required prior to final adjudication of the claim and that an additional remand is necessary to satisfy VA's duty to assist the Veteran in the development of his claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran's service treatment records (STRs) reflect one complaint of left foot/ankle pain in service, although only a single record prior to 1988 appears in the claims file and in September 2008, a formal finding of unavailability was made regarding STRs prior to 1988.  The Veteran's February 1990 separation examination was negative for complaints of foot problems, although the Veteran stated at his April 2012 hearing before the Board that he was encouraged not to indicate complaints on the examination in order to be discharged from the service more quickly.  He has current diagnoses of bilateral hallux valgus, plantar fasciitis, pes planus and first MTP degenerative joint disease.

The Veteran argues that he injured his feet when he injured his knees during service after jumping off a helicopter and that his condition has progressively worsened since that time, although he did not initially seek medical treatment for his current conditions until 2007.  See January 2007 Statement in Support of Claim.  At his hearing before the Board in April 2012, the Veteran mentioned having to run in steel toed boots and that this caused foot pain.  

When the Veteran initially sought treatment from a VA podiatrist in February 2007, he related problems with his knees and feet since he was in the service.  He indicated he was told he had bone spurs and was given inserts while on active duty.  Id.   In a July 2007 treatment record, the Veteran indicated he had pain in the forefoot areas and heels of both feet that had been present for 20 years.  He indicated a change in foot shape making fitting shoes difficult.  See July 2007 VA Treatment Record.

In October 2012, the Board granted service connection for a bilateral knee disability based on onset in service and remanded the claim for service connection for a foot condition for an examination to consider whether the Veteran's current foot disabilities may be secondary to his service-connected knee disabilities.

The Veteran sought further treatment for his foot pain in January 2013.  The Veteran mentioned his jump from a helicopter and that his recalcitrant plantar fascitis and heel pain had been resistant to multiple treatments.  The doctor opined that that the Veteran's "foot condition is as likely as not related to his injuries sustained to his feet and knees while he was in the Marine Corps."  No rationale was provided for this opinion.

At the March 2013 VA examination, the Veteran indicated that when he jumped from the helicopter and landed on concrete in a squatting position, he felt his "feet pop".  See March 2013 VA Examination Report.  He indicated his feet "seemed to get wider" after the incident and he needed to get bigger boots.  He reported that after the incident he began running again and his feet started hurting him all the time.  He indicated that after service he just "toughed it out" prior to treatment at the VA in 2007 for severe bilateral foot pain.  At the VA examination, chronic recalcitrant plantar fascitis, hallux valgus and pes planus were assessed, along with first MTP bilateral degenerative joint disease (DJD).  The examiner reviewed the claims file and provided an opinion as to the etiology of the Veteran's current diagnoses, to include consideration of whether those disabilities were related to the Veteran's knee disabilities.  The examiner stated as follows:

Based on the lack of clear documentation of a foot problem in service and the variation in the veteran's different reports over time of how the foot problems developed, it is less likely than not that the veteran's current bilateral foot conditions are due to his time in service.  Based on the fact that, from a biomechanical standpoint, foot problems are only caused by knee problems in the relatively rare circumstances where there is very gross deformity and angulation at the knee and that is not true in this case, the veteran's bilateral foot disorder was not caused or aggravated by the veteran's service connected bilateral knee disorder.

The Board finds that given the evidence in the record that the Veteran has experienced foot pain since service and that he sought treatment in 2007 for pain that was already severe, a more detailed opinion as to whether it is at least as likely as not that the Veteran currently diagnosed recalcitrant plantar fascitis, hallux valgus, pes planus and/or first MTP bilateral DJD are related to service, to include running in steel toed boots or due to impact from jumping off a helicopter as opposed to some other cause or factor, should be obtained.  

The examiner should have the claims file available for review and take into account the positive opinion rendered in the January 2013 VA treatment record.  In addition, the examiner should be mindful that the Veteran is considered competent to indicate that he has experienced pain in his feet for many years that started during his military service.  In addition, regardless of the Veteran's opinions regarding the etiology of his current foot disabilities, the examiner should provide an etiology opinion based on interview of the Veteran and his or her medical experience.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a podiatrist different from the examiner who provided the March 2013 examination.  The claims file and this REMAND must be made available for review by the examiner and it must be clear in the examination report that a review was made.

After review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that any currently diagnosed foot disability is causally or etiologically related to active duty, to include the Veteran's reported jump from a helicopter or running in steel toed boots which caused foot pain during service.

It should be noted that several years of service treatment records do not appear in the claims file and that the Veteran is considered competent to state that he has experienced continuing pain in his feet for many years.

The examiner should be mindful of the January 25, 2013 VA treatment record in which the examiner opined that the Veteran's foot condition was "as likely as not related to his injuries sustained to his feet and knees while he was in the Marine Corps."

In order to afford probative value to the medical opinion provided, a clear rationale for all opinions and conclusions reached must be offered and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

If the examiner is unable to provide the requested opinion or opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




